66442: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66442


Short Caption:ARIA RESORT & CASINO, LLC VS. DIST. CT. (ANDERSON)Classification:Original Proceeding - Civil - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - A652922Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerAria Resort & Casino, LLCVictoria L. Ersoff
							(Wood, Smith, Henning & Berman, LLP/Riverside, CA)
						Martin J. Kravitz
							(Kravitz, Schnitzer & Johnson, Chtd.)
						Stephen N. Rosen
							(Wood, Smith, Henning & Berman, LLP/Las Vegas)
						Keith E. Smith
							(Wood, Smith, Henning & Berman, LLP/Riverside, CA)
						Tyler J. Watson
							(Kravitz, Schnitzer & Johnson, Chtd.)
						


Real Party in InterestAli MafiSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestAubrey KaufmanSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestCathrin JosephSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestDavid SchroederSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestDean UribeSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestDonovan GarciaSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestDoris KempaSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestEdward PradoSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestEugene BrownSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestEvalyn BellSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestI. Lana SotoSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestJennifer GrossmanSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestJohn EliasSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestKarin DuganSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestKathleen RedleSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestLinda SchroederSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestMarilyn CarnahanSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestMark BarrySamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestMary UribeSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestNancy ChunSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestNyika WilliamsSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestPamela JacksonSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestPatrick DuganSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestSavanna AndersonSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestStephen DurlerSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestTerry CarnahanSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestTerry DavisSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestTerry HaileSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestTina WilcoxSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestValerie MortensenSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestValree BrownSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


Real Party in InterestWilliam HartSamuel R. Mirkovich
							(Campbell & Williams)
						Brian D. Nettles
							(Nettles Law Firm)
						Richard W. Schulte
							(Behnke, Martin & Schulte, LLC)
						Jules Zacher
							(Jules Zacher, P.C.)
						


RespondentJoanna Kishner


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37606: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


09/05/2014Filing FeeFiling fee paid. E-Payment $250.00 from Tyler J. Watson.


09/05/2014Petition/WritFiled Petition for Writ of Mandamus.14-29442




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 1.14-29445




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 2.14-29446




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 3.14-29447




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 4.14-29448




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 5.14-29449




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 6.14-29450




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 7.14-29452




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 8.14-29453




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 9.14-29454




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 10.14-29455




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 11.14-29456




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 12.14-29457




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 13.14-29458




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 14.14-29459




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 15.14-29460




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 16.14-29461




09/05/2014AppendixFiled Appendix to Petition for Writ - Volume 17.14-29462




11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." SNP14-JH/MD/MC.14-37606